                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

MEGAN WILLIAMS,

       Plaintiff,

v.                                                        Case No: 8:19-cv-01872-JSM-AEP

INTERNAL CREDIT SYSTEMS,
INC., ABC FINANCIAL SERVICES,
INC., and TRIUMPH FIT, INC.,                              DEMAND FOR JURY TRIAL

      Defendants.
_____________________________/

                      PLAINTIFF’S FIRST AMENDED
               COMPLAINT WITH INJUNCTIVE RELIEF SOUGHT

       COMES NOW, Plaintiff, MEGAN WILLIAMS (“Ms. Williams” or

“Plaintiff”), by and through the undersigned counsel, and hereby files this First Amended

Complaint and Demand for Jury Trial with Injunctive Relief Sought against Defendants,

ABC FINANCIAL SERVICES, INC. (“Debt Collector 1”), INTERNAL CREDIT

SYSTEMS, INC. (“Debt Collector 2”), and TRIUMPH FIT, INC. (“Debt Owner”) (all

collectively “Defendants”), and in support thereof states as follows:

                                           Introduction

       1.       This action arises out of an alleged “Debt” or “Consumer Debt” as defined

by Fla. Stat. § 559.55 (6) and Defendants‟ violations of the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”) and the Florida Consumer Collection Practices

Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”), by misrepresenting the amount and legal

status of the alleged Debt when Defendants knew Ms. Williams had cancelled her



     Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
     Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                              Page 1 of 24
account and should not owe the alleged Debt, by misrepresenting that Debt Collector 2

was an attorney, and by using obscene and profane language when speaking to Ms.

Williams and Ms. Williams‟ mother in attempts to collect the alleged Debt, which can all

reasonably be expected to harass Ms. Williams and her mother.

                                      Jurisdiction and Venue

        2.        This Court has subject matter jurisdiction over the instant case arising

under the federal question presented in the FDCPA pursuant to 28 U.S.C. §1331.

        3.        Venue lies in this District pursuant to 28 U.S.C. § 1391 (b) and 15 U.S.C.

§ 1692k (d) and Fla. Stat. § 559.77 (1), as a substantial part of the events or omissions

giving rise to the claims occurred in this judicial district.

                                                Parties

        4.        Plaintiff, Ms. Williams, was and is a natural person and, at all times

material hereto, is an adult, a resident of Pinellas County, Florida, a “consumer” as

defined by 15 U.S.C. § 1692a (3), and a “debtor” or “consumer” as defined by Fla. Stat. §

559.55 (8).

        5.        Further, Ms. Williams is an “alleged debtor” within the meaning of Fla.

Stat. § 559.55.

        6.        At all times material hereto, Debt Collector 1 was and is a corporation

with its principal place of business in the State of FL and its registered agent, Kenneth

Wurtenberg, located at 5791-B NW 151 Street, Miami Lakes, FL 33014.




      Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
      Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                               Page 2 of 24
       7.       Further, at all times material hereto, Debt Collector 1 is a “Consumer

Collection Agency” as defined by Fla. Stat. § 559.55 (3) and/or a “Debt Collector” as

defined by Fla. Stat. § 559.55 (7) and 15 U.S.C. § 1692a (6).

       8.       At all times material hereto, Debt Collector 2 was and is a corporation

with its principle place of business in the State of NC and its registered agent, Theodore

B. Lachman, located at 5504 Durham Chapel Hill Blvd, Ste. 200, Durham, NC 27707.

       9.       Further, at all times material hereto, Debt Collector 2 is a “Consumer

Collection Agency” as defined by Fla. Stat. § 559.55 (3) and/or a “Debt Collector” as

defined by Fla. Stat. § 559.55 (7) and 15 U.S.C. § 1692a (6).

       10.      At all times material hereto, Debt Collector 2 was performing debt

collection on behalf of Debt Collector 1 to satisfy Ms. Williams‟ alleged debt owed to

Debt Owner.

       11.      At all times material hereto, Debt Collector 2 was acting within the scope

of an employee, representative, or agent on behalf of Debt Collector 1 for purposes of

collecting Ms. Williams‟ alleged debt for Debt Owner.

       12.      As such, Debt Collector 1 is responsible for the conduct of Debt Collector

2 as its employee, representative, or agent.

       13.      Under information and belief, Debt Collector 1 granted Debt Collector 2

access to information and systems that normally would be within Debt Collector 1‟s

exclusive control, including, but not limited to Ms. Williams‟ information.

       14.      Under information and belief, Debt Collector 1 allowed Debt Collector 2

to enter Ms. Williams‟ information into Debt Collector 1‟s sales or customer systems.



     Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
     Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                              Page 3 of 24
       15.      Under information and belief, Debt Collector 1 gave Debt Collector 2

authority to use the principal‟s trade name, trademark, or service mark.

       16.      Under information and belief, Debt Collector 1 approved, wrote, or

reviewed a transcript for Debt Collector 2 to use when calling Ms. Williams.

       17.      Under information and belief, Debt Collector 1 had actual knowledge of

Debt Collector 2‟s FDCPA and FCCPA violations when communicating with Ms.

Williams and Debt Collector 1 failed to stop such violations by Debt Collector 2.

       18.      Under information and belief, via a contractual relationship between the

parties, Debt Collector 1had control or the ability to control Debt Collector 2‟s actions in

attempting to collect Ms. Williams‟ debt on behalf of Debt Owner.

       19.      At all times material hereto, Debt Owner was and is a corporation with its

principle place of business in the State of FL and its registered agent, Deron Hiles,

located at 3228 Moorings Dr. S., St. Petersburg, Florida 33712.

       20.      At all times material hereto, Debt Collector 1 and Debt Collector 2

(collectively “Debt Collectors”) were performing debt collection owed to Debt Owner to

satisfy Ms. Williams‟ alleged debt.

       21.      At all times material hereto, Debt Collectors were each acting within the

scope of an employee, representative, or agent on behalf of Debt Owner for purposes of

collecting Ms. Williams‟ alleged debt for Debt Owner.

       22.      As such, Debt Owner is responsible for the conduct of Debt Collectors as

its employees, representatives, or agents.




     Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
     Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                              Page 4 of 24
       23.      Under information and belief, Debt Owner granted Debt Collectors access

to information and systems that normally would be within Debt Owner‟s exclusive

control, including, but not limited to Ms. Williams‟ information.

       24.      Under information and belief, Debt Owner allowed Debt Collectors to

enter Ms. Williams‟ information into Debt Owner‟s sales or customer systems.

       25.      Under information and belief, Debt Owner gave Debt Collectors authority

to use the principal‟s trade name, trademark, or service mark.

       26.      Under information and belief, Debt Owner approved, wrote, or reviewed a

transcript for Debt Collectors to use when calling Ms. Williams.

       27.      Under information and belief, Debt Owner had actual knowledge of Debt

Collectors‟ FDCPA and FCCPA violations when communicating with Ms. Williams and

Debt Owner failed to stop such violations by Debt Collectors.

       28.      Under information and belief, via a contractual relationship between the

parties, Debt Owner had control or the ability to control each of Debt Collectors‟ actions

in attempting to collect Ms. Williams‟ debt on behalf of Debt Owner.

                                        Statements of Fact

       29.      On or around October 1, 2018, Ms. Williams opened a gym membership

with Debt Owner that was assigned a unique account under Ms. Williams‟ name

(“Account”).

       30.      Under information and belief, Debt Owner assigned or transferred

servicing rights to the Account, including billing and debt collection, to Debt Collector 1

at the time the Account was opened.



     Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
     Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                              Page 5 of 24
       31.      In or around January of 2019, Ms. Williams properly cancelled her gym

membership with Debt Owner by going in-person to cancel.

       32.      Despite Ms. Williams‟ proper cancellation of the Account, Debt Owner or

Debt Collector 1 improperly placed a billing freeze on the account instead of a

cancellation, which Debt Owner or Debt Collector 1 reversed in February of 2019 and

then continued to improperly charge Ms. Williams‟ Account for the monthly membership

fees, which caused Ms. Williams to incur an alleged outstanding balance owed under the

Account (“Debt”).

       33.      In February of 2019, Debt Collector 1 began placing calls to Ms.

Williams‟ cellular telephone number, 727-***-3861 (“Cellular Telephone”), in

connection with the collection of the Debt.

       34.      On or around March 24, 2019, Debt Collector 1 sent a collection letter to

Ms. Williams in connection with the collection of the alleged Debt on behalf of Debt

Owner (“Collection Letter 1”). See Exhibit A.

       35.      Collection Letter 1 represented that Debt Collector 1 is the “billing

company” for Debt Owner, was individually addressed to Ms. Williams, demanded a

total amount due of $83.20, represented that “your membership remains past due” and

“this communication is an attempt to collect a debt. Any information obtained will be

used for that purpose,” and offered options for payment that included online payment or

by phone. See Exhibit A.

       36.      Thereafter, Debt Owner or Debt Collector 1 assigned or transferred

servicing rights to the Account, including debt collection, to Debt Collector 2.



     Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
     Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                              Page 6 of 24
       37.      In or around April of 2019, Debt Collector 2 began placing calls to Ms.

Williams‟ Cellular Telephone in attempts to collect the Debt.

       38.      Ms. Williams spoke with Debt Collector 2 and told Debt Collector2 that

she properly cancelled the Account and should not owe the Debt.

       39.      During that same call, Debt Collector 2 represented itself as an attorney

and threatened to pursue legal action against Ms. Williams if she did not satisfy the

alleged Debt immediately.

       40.      Debt Collector 2 also used obscene and profane language when

demanding that Ms. Williams pay the alleged Debt during the call.

       41.      Ms. Williams‟ mother also got on the phone call with Debt Collector 2 and

explained to Debt Collector 2 that the Account was properly closed and demanded that

Debt Collector 2 stop calling Ms. Williams‟ Cellular Telephone.

       42.      In addition to calling Ms. Williams‟ Cellular Telephone in attempts to

collect the Debt, on or around May 2, 2019, Debt Collector 2 sent a collection letter

directly to Ms. Williams in connection with the collection of the alleged Debt

(“Collection Letter 2”). See Exhibit B.

       43.      Collection Letter 2 represented that Debt Owner “requested” that Debt

Collector 2 “collect this matter,” was individually addressed to Ms. Williams, demanded

a total amount due of $196.30, represented that “after reviewing the account we advised

our client we are pursuing full payment for them,” “WARNING: THIS IS AN

ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION OBTAINED WILL




     Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
     Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                              Page 7 of 24
BE USED FOR THAT PURPOSE,” and “[Debt Collector 2] is a debt collector,” and

offered options for payment that included credit card or debit card. See Exhibit B.

        44.        On or around May 7, 2019, Debt Collector 2 left a voicemail on Ms.

Williams‟ Cellular Telephone and identified himself as Ted Lachman, provided the

phone number 1-877-405-1900 as a call back number, and requested that Ms. Williams

return the call.

        45.        On or around May 15, 2019, Debt Collector 2 called Ms. Williams‟

Cellular Telephone again and left another voicemail as follows:

                      “This message for Megan. This is Ted Lachman giving
                      you a call regarding a legal matter. I spoke to you over
                      a week ago, they asked me to give you one last call
                      before they move forward. My number is 1-877-405-
                      1900.”

        46.        All of Debt Collector 2‟s calls to Ms. Williams‟ Cellular Telephone were

placed in an attempt to collect the alleged Debt.

        47.        Ms. Williams has been harassed due to the content and timing of Debt

Collector 2‟s calls.

        48.        On or around July 2, 2019, Debt Collector sent another collection letter

directly to Ms. Williams in connection with the collection of the alleged Debt

(“Collection Letter 1”). See Exhibit C.

        49.        This time, Collection Letter 3 was sent by “Clayton and Myrick, PLLC

Attorneys at Law” “on behalf of” Debt Collector 2, was individually addressed to Ms.

Williams, demanded a total amount due of $196.30; and made the following

representations:



      Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
      Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                               Page 8 of 24
                   a. Ms. Williams had “[d]isregarded possible civil action against you for

                     which you may become liable for costs of court and interest in addition

                     to the outstanding balance;”

                   b.“[i]f the debt is not settled within ten (10) days, then I may be

                     instructed to take further action accordingly and forward this account

                     to counsel in your local area;”

                   c. “[i]n accordance with local law, you may then become liable for the

                     costs of court and interest in addition to the outstanding balance;”

                   d.“[i]f your contract or local law specifies your liability for attorneys‟

                     fees, local counsel may vigorously pursue those as well;”

                   e. “PLEASE BE ADVISED THAT THIS CORRESPONDENCE IS

                     BEING SENT IN AN ATTEMPT TO COLLECT A DEBT AND

                     ANYTHING OBTAINED THEREBY WILL BE USED FOR THAT

                     PURPOSE;” and

                   f. “This correspondence is from an attorney debt collector.”

        See Exhibit C (emphasis added).

        50.      Upon receipt of Collection Letter 3, Ms. Williams was distressed and

confused about whether a “civil action” had been filed against her for the alleged fitness

membership Debt owed to Debt Owner, causing her to be liable for attorneys‟ fees and

court costs.




      Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
      Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                               Page 9 of 24
       51.      Collection Letter 3 combined with Debt Collector 2‟s voicemail dated

May 15, 2019 caused Ms. Williams to believe that Defendants intended to file civil

proceedings against her, which caused her significant distress.

       52.      Debt Collector 2 never followed through on its threat to file a “civil

action” against Ms. Williams to collect the alleged Debt in the amount of $196.30.

       53.      Defendants sent Collection Letters 1-3 (collectively “Collection Letters”)

in connection with collection of the Debt.

       54.      Under information and belief, none of the Defendants have any policies or

procedures in place to avoid the types of FDCPA and FCCPA violations at issue in this

lawsuit.

           Count1: Violation of the Fair Debt Collection Practices Act (“FDCPA”)
                                 (as against Debt Collector2)

       55.      Ms. Williams re-alleges paragraphs 1-54and incorporates the same herein

by reference.

       56.      Ms. Williams is a “consumer” within the meaning of the FDCPA.

       57.      The subject debt is a “consumer debt” within the meaning of the FDCPA.

       58.      Debt Collector2is a “debt collector” within the meaning of the FDCPA,

and is a self-proclaimed „debt collector‟ pursuant to Collection Letter 2.

       59.      Debt Collector2 violated the FDCPA. Debt Collector 2‟s violations

include, but are not limited to, the following:

             a. Debt Collector 2 violated 15 U.S.C. § 1692d(1) by

                threatening to sue Ms. Williams if she did not satisfy the




     Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
     Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                             Page 10 of 24
                alleged Debt when Debt Collector had no intent to file such

                suit.

             b. Debt Collector 2 violated 15 U.S.C. § 1692d (2) by using

                obscene or profane language in the course of collecting the

                alleged Debt during its phone call with Ms. Williams and

                her mother.

             c. Debt Collector 2 violated 15 U.S.C. § 1692e (2)(A) by

                misrepresenting the legal status of the alleged Debt as

                collectible and owing when Ms. Williams had properly

                cancelled the Account.

             d. Debt Collector 2 violated 15 U.S.C. § 1692e (3) by the

                falsely representing itself as an attorney during its call with

                Ms. Williams and her mother, and in its voicemail dated

                May 15, 2019 regarding a “legal matter” when in fact Debt

                Collector was not an attorney.

       60.      As a result of the above violations of the FDCPA, Ms. Williams has been

subjected to illegal collection activities for which she has been damaged.

       61.      Debt Collector 2‟s actions have damaged Ms. Williams by causing her

embarrassment.

       62.      Debt Collector 2‟s actions have damaged Ms. Williams by causing her

emotional distress.




     Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
     Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                             Page 11 of 24
          63.     Debt Collector 2‟s actions have damaged Ms. Williams by causing her to

lose sleep.

          64.     Debt Collector 2‟s actions have damaged Ms. Williams by causing her

aggravation.

          65.     Debt Collector 2‟s actions have damaged Ms. Williams by harming her

reputation.

          66.     Debt Collector 2‟s actions have damaged Ms. Williams by causing her

stress.

          67.     Debt Collector 2‟s actions have damaged Ms. Williams by causing her

anxiety.

          68.     Debt Collector 2‟s actions have damaged Ms. Williams by being an

annoyance.

          69.     Debt Collector 2‟s actions have damaged Ms. Williams by invading her

privacy.

          70.     It has been necessary for Ms. Williams to retain the undersigned counsel

to prosecute the instant action, for which she is obligated to pay a reasonable attorney‟s

fee.

          71.     All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

against Debt Collector 2 as follows:

                  a. Awarding statutory damages as provided by 15 U.S.C.                               §

                      1692k(a)(2)(A);



       Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
       Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                               Page 12 of 24
                b. Awarding actual damages;

                c. Awarding costs and attorneys‟ fees; and

                d. Any other and further relief as this Court deems just and equitable.

     Count2: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)
                               (as against Debt Collector 2)

       72.      Ms. Williams re-alleges paragraphs 1-54 and incorporates the same herein

by reference.

       73.      Debt Collector 2 violated the FCCPA.                Debt Collector 2‟s violations

include, but are not limited to, the following:

             a. Debt Collector 2 violated Fla. Stat. § 559.72(7) by willfully

                engaging in conduct that can reasonably be expected to

                harass Ms. Williams and her mother during its phone call

                with Ms. Williams and her mother, the threats in its May

                15, 2019 voicemail regarding “legal action,” and the

                content of Collection Letter 3.

             b. Debt Collector 2 violated Fla. Stat. § 559.72(8) by using

                obscene or profane language in the course of collecting the

                alleged Debt during its phone call with Ms. Williams and

                her mother.

             c. Debt Collector 2 violated Fla. Stat. § 559.72(9) by

                misrepresenting the Debt as collectible and owing when

                Debt Collector 2 knew that Ms. Williams had properly

                cancelled the Account.


     Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
     Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                             Page 13 of 24
              d. Debt Collector 2 violated Fla. Stat. § 559.72(9) by

                 misrepresenting the intent to pursue legal action in its May

                 15, 2019 voicemail and its Collection Letter 3 when no

                 such intent existed.

              e. Debt Collector 2 violated Fla. Stat. § 559.72(10) by falsely

                 representing itself as an attorney in its call with Ms.

                 Williams and her mother, and its May 15, 2019 voicemail

                 when in fact Debt Collector was not an attorney.

              f. Debt Collector 2 violated Fla. Stat. § 559.72(12) by falsely

                 representing itself as an attorney in its call with Ms.

                 Williams and her mother, and its May 15, 2019 voicemail

                 when in fact Debt Collector was not an attorney.

        74.      As a result of the above violations of the FCCPA, Ms. Williams has been

subjected to unwarranted and illegal collection activities and harassment for which she

has been damaged.

        75.      Debt Collector 2‟s actions have damaged Ms. Williams by causing her

embarrassment.

        76.      Debt Collector 2‟s actions have damaged Ms. Williams by causing her

emotional distress.

        77.      Debt Collector 2‟s actions have damaged Ms. Williams by causing her to

lose sleep.




      Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
      Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                              Page 14 of 24
          78.     Debt Collector 2‟s actions have damaged Ms. Williams by causing her

aggravation.

          79.     Debt Collector 2‟s actions have damaged Ms. Williams by harming her

reputation.

          80.     Debt Collector 2‟s actions have damaged Ms. Williams by causing her

stress.

          81.     Debt Collector 2‟s actions have damaged Ms. Williams by causing her

anxiety.

          82.     Debt Collector 2‟s actions have damaged Ms. Williams by being an

annoyance.

          83.     Debt Collector 2‟s actions have damaged Ms. Williams by invading her

privacy.

          84.     Debt Collector 2‟s actions have damaged Ms. Williams by causing her to

feel belittled and weak.

          85.     It has been necessary for Ms. Williams to retain the undersigned counsel

to prosecute the instant action, for which she is obligated to pay a reasonable attorney‟s

fee.

          86.     All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

against Debt Collector 2 as follows:

                  a. Awarding statutory damages as provided by Fla. Stat.§ 559.77;

                  b. Awarding actual damages;



       Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
       Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                               Page 15 of 24
                c. Awarding punitive damages;

                d. Awarding costs and attorneys‟ fees;

                e. Ordering an injunction preventing further wrongful contact by the

                    Defendant; and

                f. Any other and further relief as this Court deems just and equitable.


     Count3: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)
                               (as against Debt Collector 1)

       87.      Plaintiff re-alleges paragraphs 1-54 and incorporates the same herein by

reference.

       88.      Debt Collector 1 violated the FCCPA. Debt Collector 1‟s violations

include, but are not limited to, the following:

             a. Debt Collector1 violated Fla. Stat. § 559.72(9) by

                misrepresenting the Debt as collectible and owing in its

                Collection Letter 1 and its collection calls to Ms. Williams

                after Debt Collector 1 improperly froze the Account and

                then reversed the Account freeze causing the Debt to

                accrue, when Debt Collector 1 knew that Ms. Williams had

                properly cancelled the Account and therefore should not

                have owed the Debt.

       89.      At all times relevant hereto, Debt Collector 1 was directly and vicariously

liable for the actions of Debt Collector 2.




     Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
     Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                             Page 16 of 24
       90.      Debt Collector 2 violated the FCCPA.                Debt Collector 2‟s violations

include, but are not limited to, the following:

             a. Debt Collector 2 violated Fla. Stat. § 559.72(7) by willfully

                engaging in conduct that can reasonably be expected to

                harass Ms. Williams and her mother during its phone call

                with Ms. Williams and her mother, the threats in its May

                15, 2019 voicemail regarding “legal action,” and the

                content of Collection Letter 3.

             b. Debt Collector 2 violated Fla. Stat. § 559.72(8) by using

                obscene or profane language in the course of collecting the

                alleged Debt during its phone call with Ms. Williams and

                her mother.

             c. Debt Collector 2 violated Fla. Stat. § 559.72(9) by

                misrepresenting the Debt as collectible and owing when

                Debt Collector 2 knew that Ms. Williams had properly

                cancelled the Account.

             d. Debt Collector 2 violated Fla. Stat. § 559.72(9) by

                misrepresenting the intent to pursue legal action in its May

                15, 2019 voicemail and its Collection Letter 3 when no

                such intent existed.

             e. Debt Collector 2 violated Fla. Stat. § 559.72(10) by falsely

                representing itself as an attorney in its call with Ms.



     Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
     Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                             Page 17 of 24
                   Williams and her mother, and its May 15, 2019 voicemail

                   when in fact Debt Collector was not an attorney.

                f. Debt Collector 2 violated Fla. Stat. § 559.72(12) by falsely

                   representing itself as an attorney in its call with Ms.

                   Williams and her mother, and its May 15, 2019 voicemail

                   when in fact Debt Collector was not an attorney.

          91.      As a result of the above violations of the FCCPA, Ms. Williams has been

subjected to illegal collection activities for which she has been damaged.

          92.      Debt Collectors‟ actions have damaged Ms. Williams by causing her

embarrassment.

          93.      Debt Collectors‟ actions have damaged Ms. Williams by causing her

emotional distress.

          94.      Debt Collectors‟ actions have damaged Ms. Williams by causing her to

lose sleep.

          95.      Debt Collectors‟ actions have damaged Ms. Williams by causing her

aggravation.

          96.      Debt Collectors‟ actions have damaged Ms. Williams by harming her

reputation.

          97.      Debt Collectors‟ actions have damaged Ms. Williams by causing her

stress.

          98.      Debt Collectors‟ actions have damaged Ms. Williams by causing her

anxiety.



      Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
      Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                              Page 18 of 24
         99.      Debt Collectors‟ actions have damaged Ms. Williams by being an

annoyance.

         100.     Debt Collectors‟ actions have damaged Ms. Williams by invading her

privacy.

         101.     It has been necessary for Ms. Williams to retain the undersigned counsel

to prosecute the instant action, for which she is obligated to pay a reasonable attorney‟s

fee.

         102.     All conditions precedent to this action have occurred.

         WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

against Debt Collector 1 as follows:

                  a. Awarding statutory damages as provided by Fla. Stat.§ 559.77;

                  b. Awarding actual damages;

                  c. Awarding punitive damages;

                  d. Awarding costs and attorneys‟ fees;

                  e. Ordering an injunction preventing further wrongful contact by the

                      Defendant; and

                  f. Any other and further relief as this Court deems just and equitable.

       Count 4: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)
                                   (as against Debt Owner)

         103.     Plaintiff re-alleges paragraphs 1-54 and incorporates the same herein by

reference.

         104.     Debt Owner violated the FCCPA. Debt Owner‟s violations include, but

are not limited to, the following:


       Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
       Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                               Page 19 of 24
           a. Debt      Owner       violated    Fla.    Stat.   §    559.72(9)      by

                misrepresenting the Debt as collectible and owing in the

                Collection Letters and collection calls to Ms. Williams on

                its behalf after Debt Owner improperly froze the Account

                and then reversed the Account freeze causing the Debt to

                accrue, when Debt Owner knew that Ms. Williams had

                properly cancelled the Account and therefore should not

                have owed the Debt.

       105.     At all times relevant hereto, Debt Owner was directly and vicariously

liable for the actions of Debt Collector 1.

       106.     Debt Collector 1 violated the FCCPA. Debt Collector 1‟s violations

include, but are not limited to, the following:

           a. Debt Collector1 violated Fla. Stat. § 559.72(9) by

                misrepresenting the Debt as collectible and owing in its

                Collection Letter 1 and its collection calls to Ms. Williams

                after Debt Collector 1 improperly froze the Account and

                then reversed the Account freeze causing the Debt to

                accrue, when Debt Collector 1 knew that Ms. Williams had

                properly cancelled the Account and therefore should not

                have owed the Debt.

       107.     Further, at all times relevant hereto, Debt Owner was directly and

vicariously liable for the actions of Debt Collector 2.



     Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
     Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                             Page 20 of 24
       108.     Debt Collector 2 violated the FCCPA.                Debt Collector 2‟s violations

include, but are not limited to, the following:

           a. Debt Collector 2 violated Fla. Stat. § 559.72(7) by willfully

                engaging in conduct that can reasonably be expected to

                harass Ms. Williams and her mother during its phone call

                with Ms. Williams and her mother, the threats in its May

                15, 2019 voicemail regarding “legal action,” and the

                content of Collection Letter 3.

           b. Debt Collector 2 violated Fla. Stat. § 559.72(8) by using

                obscene or profane language in the course of collecting the

                alleged Debt during its phone call with Ms. Williams and

                her mother.

           c. Debt Collector 2 violated Fla. Stat. § 559.72(9) by

                misrepresenting the Debt as collectible and owing when

                Debt Collector 2 knew that Ms. Williams had properly

                cancelled the Account.

           d. Debt Collector 2 violated Fla. Stat. § 559.72(9) by

                misrepresenting the intent to pursue legal action in its May

                15, 2019 voicemail and its Collection Letter 3 when no

                such intent existed.

           e. Debt Collector 2 violated Fla. Stat. § 559.72(10) by falsely

                representing itself as an attorney in its call with Ms.



     Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
     Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                             Page 21 of 24
                 Williams and her mother, and its May 15, 2019 voicemail

                 when in fact Debt Collector was not an attorney.

              f. Debt Collector 2 violated Fla. Stat. § 559.72(12) by falsely

                 representing itself as an attorney in its call with Ms.

                 Williams and her mother, and its May 15, 2019 voicemail

                 when in fact Debt Collector was not an attorney.

         109.    As a result of the above violations of the FCCPA, Ms. Williams has been

subjected to illegal collection activities for which she has been damaged.

         110.    Defendants‟ actions have damaged Ms. Williams by causing her

embarrassment.

         111.    Defendants‟ actions have damaged Ms. Williams by causing her emotional

distress.

         112.    Defendants‟ actions have damaged Ms. Williams by causing her to lose

sleep.

         113.    Defendants‟ actions have damaged Ms. Williams by causing her

aggravation.

         114.    Defendants‟ actions have damaged Ms. Williams by harming her

reputation.

         115.    Defendants‟ actions have damaged Ms. Williams by causing her stress.

         116.    Defendants‟ actions have damaged Ms. Williams by causing her anxiety.

         117.    Defendants‟ actions have damaged Ms. Williams by being an annoyance.

         118.    Defendants‟ actions have damaged Ms. Williams by invading her privacy.



      Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
      Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                              Page 22 of 24
         119.     It has been necessary for Ms. Williams to retain the undersigned counsel

to prosecute the instant action, for which she is obligated to pay a reasonable attorney‟s

fee.

         120.     All conditions precedent to this action have occurred.

         WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

against Debt Owner as follows:

                  a. Awarding statutory damages as provided by Fla. Stat.§ 559.77;

                  b. Awarding actual damages;

                  c. Awarding punitive damages;

                  d. Awarding costs and attorneys‟ fees;

                  e. Ordering an injunction preventing further wrongful contact by the

                      Defendant; and

                  f. Any other and further relief as this Court deems just and equitable.



                                  DEMAND FOR JURY TRIAL

         Plaintiff, Megan Williams, demands a trial by jury on all issues so triable.




       Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
       Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                               Page 23 of 24
Respectfully submitted this July 14, 2020,

                                                    /s/ Kaelyn Steinkraus
                                                    Kaelyn Steinkraus, Esq.
                                                    Florida Bar No. 125132
                                                    kaelyn@attorneydebtfighters.com
                                                    Law Office of Michael A. Ziegler, P.L.:
                                                    Debt Fighters
                                                    2561 Nursery Road, Suite A
                                                    Clearwater, FL 33764
                                                    (p) (727) 538-4188
                                                    (f) (727) 362-4778
                                                    Counsel for Plaintiff


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 14 July 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will send a

notice of electronic filing to all counsel of record.



                                                    /s/ Kaelyn Steinkraus
                                                    Kaelyn Steinkraus, Esq.
                                                    Florida Bar No. 125132




      Plaintiff‟s First Amended Complaint and Demand for Jury Trial with Injunctive Relief Sought
      Williams v. Internal Credit Systems, Inc., ABC Financial Services, Inc., and Triumph Fit Inc.
                                              Page 24 of 24
